FILED: MONROE COUNTY CLERK 07/31/2020 01:16 PM                                                                                               INDEX NO. E2020001926
NYSCEF DOC. NO. 27Case 1:20-cv-01111-UNA Document 1-5 Filed 08/19/20 Page 1 of 9NYSCEF: 07/31/2020
                                                                     RECEIVED
                    MONROE          COUNTY       CLERK'S      OFFICE                               THIS        IS NOT A BILL.     THIS   IS YOUR   RECEIPT.



                                                                                         Receipt        #


                                                                                         Book           Page


   Return     To:                                                                        No. Pages:            9
   EDWARD           ARVIN        TREVVETT
                                                                                         P=ent:                MISCELLANEOUS         DOCUMENT


                                                                                         Control        #:          Unrecorded    #8161389

                                                                                         Index     #:               E2020001926


                                                                                         Date:


    Town      of Alma                                                                    Time:




    The I +--r"--wd            Association    of unemo+      and Aerospace
    Workers     Local     1580




    Total   Fees Paid:                                                           $0.00


                                                                                         Employee:




    State of New        York


    MONROE          COUNTY         CLERK'S      OFFICE
    WARNING          - THIS      SHEET       CONSTITUTES          THE   CLEFXS
    ENDORSEMENT,    REQUIRED                    BY SECTION      317-a(5) &
    SECTION  319 OF THE REAL                   PROPERTY       LAW OF THE
    STATE      OF NEW YORK.              DO NOT DETACH            OR REMOVE.

                                      JAMIE    ROMEO

                               MONROE        COUNTY       CLERK




                                                                                     1 of 9
FILED: MONROE COUNTY CLERK 07/31/2020 01:16 PM                                                                                                                                                   INDEX NO. E2020001926
NYSCEF DOC. NO. 27Case 1:20-cv-01111-UNA Document 1-5 Filed 08/19/20 Page 2 of 9NYSCEF: 07/31/2020
                                                                     RECEIVED




                 SUPREME                      COURT
                 STATE             OF NEW                   YORK                        COUNTY                     OF MONROE




                 TOWN              OF ALMA,
                                                                                                                                                                      AFFIDAVIT
                                                                                                           Petitioner,
                                                                                                                                                                      Index           No.:      E2020001926
                                  vs.


                 THE        INTERNATIONAL                                     ASSOCIATION
                 OF MACHINISTS                                   AND          AEROSPACE
                 WORKERS                          LOCAL               1580,


                                                                                                           Respondent.


                STATE             OF NEW                   YORK                     )
                COUNTY                  OF MONROE                                   ) ss.:


                                 Edward              A.    Trevvett,             Esq.,          being            duly     sworn,            deposes             and     says:


                                        1.          I am        an    attorney             admitted                to    practice            in    the     State          of    New            York      and        a member              of


                 the      firm         Harris             Beach          PLLC.                 I make             this        Affidavit             in     support             of      Petitioner's             motion          for      an


                 Order            of        civil          and        criminal                 Contempt                   against                Respondent                    International                  Association                 of


                 Machinists                   and         Aerospace                Workers                  Local             1580         (the     union          representing                    Brian           Trask),        Brian



                 Trask,           Daniel            Ford,         Sheriff           Ricky              Whitney                and        Allegany               County.               Pursuant           to     CPLR           5104,           I



                 served          a certified               copy         of    the        Court's            Decision                and     Order          to     Respondent                    Local         1580's         attorney,


                 Michael               Harren,             by     mail        on        July          1, 2020,           a copy             of     which          is attached                  hereto         as    (Exhibit           A).


                 The      other         individuals                   have       also          been        served             by    mail         and/or         email          with      the      Court's           Decision           and


                 Order           as well.


                                        2.          Despite           knowing                  that        the     Court            had     confirmed                 the       arbitration              Award           upholding


                 the     Town's               right        to    terminate               him          on    January                25,     2019,         Mr.      Trask          has         continued             without        pause


                 to    come            to     work          every         day       for         Mr.         Ford         at    the        Town's           Highway                  Department.                     Although             the


                 Town            has        not     paid        him      since          January             25,     2019,            Mr.     Trask,             represented                  privately         by      Mr.     Harren,




                                                                                                       2 of 9
FILED: MONROE COUNTY CLERK 07/31/2020 01:16 PM                                                                                                                                                               INDEX NO. E2020001926
NYSCEF DOC. NO. 27Case 1:20-cv-01111-UNA Document 1-5 Filed 08/19/20 Page 3 of 9NYSCEF: 07/31/2020
                                                                     RECEIVED




                 has       a pending             Fair         Labor            Standards                Act          lawsuit             in       federal           court        seeking                    to    have          the        Town              pay


                 him       back      wages              to     January               25,     2019,             plus         liquidated                  damages                 equal             to        the        amount               of      unpaid


                 wages        found          and            attorney             fees.           This          lawsuit             in       venued             in       the     Westem                      District             of        New          York


                 with       case     number                  19-cv-01192.                        Were           Mr.         Trask             to     cease          coming              to    work                 for        Mr.         Ford          at the



                 Town,        it could            be        used       as evidence                   that        he     was            in     fact      not        an     employee                     of        the     Town              on     or        after



                 January           25,     2019.              Thus,            Mr.       Trask          has          a strong                 financial             incentive                to        ignore             the         effect           of     the


                 Court's           Decision                 and      Order             confirming                    the       arbitration                    Award,             just         as        he         ignored                the       Award


                 itself.


                                     3.       On July                2, 2020,              I emailed                 Allegany                  County              Sheriff            Ricky             Whitney                     requesting                 on


                 behalf       of    the      Town             that       he remove                Mr.          Trask          as a trespasser                        (Exhibit                B).            Attached                  to this           email


                 were       my      letter       to the           Sheriff            requesting                 assistance,                    Arbitrator                Selchick's                    Award,                 and         the     Court's


                 Decision            and        Order             confirming                  that         Award.                   Allegany                  County                 Administrator                            Carissa                Knapp


                 was       copied          on        this      and        all        other        correspondence                               that         I sent         to     Sheriff               Whitney                      and         received



                 copies        of     Arbitrator                   Selchick's                 Award,                 and       the           Court's               Decision                and          Order              confirming                        that


                 Award.


                                     4.         On July               3, 2020,               Sheriff            Whitney                     sent      me an email                      wherein                    he     stated             that:           "The



                 Allegany           county             Sheriffs               office       does         not      have          a road                patrol          and        does         not        handle                criminal                 cases.


                                                                                                                Amity."
                 I suggest          you      contact               the    state         police            in                           (Exhibit               C,     at       p.2).


                                     5.         I replied            to Sheriff               Whitney's                     email            on      July      3, 2020               and      stated               the        following:


                                                You          should            be      aware         that            I have            an       individual                who          would                 be        able          to    testify           that

                                             your             Department                     often         assists             with           road           blocks           and       has            issued             traffic               tickets         in

                                                the      Town            of      Wellsville               within             the        last         half     year.             As      I understand                           it,        one       of your
                                              Sheriff             Deputies                 was     sitting            for      days            on      the     Back            River          Road                in     Wellsville                  issuing
                                                tickets           outside            the     Village             limits         at a road                   trap        created              by    a bridge                    closing.                 Given

                                                this        information,                   I am         somewhat                    at        a loss          to    understand                     why             you         are         not       willing
                                                to     have          a Deputy                go      to        the     Town              Highway                   Department                      and            make              sure         that        Mr.
                                                Trask          is not           trespassing                    when          you            have        engaged                 in     these            other            law          enforcement




                                                                                                                                   2




                                                                                                     3 of 9
FILED: MONROE COUNTY CLERK 07/31/2020 01:16 PM                                                                                                                                                                    INDEX NO. E2020001926
NYSCEF DOC. NO. 27Case 1:20-cv-01111-UNA Document 1-5 Filed 08/19/20 Page 4 of 9NYSCEF: 07/31/2020
                                                                     RECEIVED




                                                 activities.                  This              trespass                    matter               would              involve               no        criminal                 investigation                   and
                                                 would           seem            to        be        on     the        same             order           of police                activity            as     I have            described                in     this

                                                 email.               I would               rather                not         have            to       take         this        matter          up         with         Judge           Taddeo,               the

                                                 Attorney                  General's                       office,               or      other              governmental                       entities,                or      go      through               the

                                                process               of making                      a FOIL                 request              for        all     of your           records              pertaining                 to all          of your
                                                 Department's                         activities                  over            the       last       2 calendar                 years,            but     I am prepared                        to do so.


                                                 On        behalf                of        the            Town               of        Alma             I         again           request              that          you        forthwith                    take
                                                 whatever                  steps           are        necessary                       to have            Mr.            Trask        removed                from             Town          property               as
                                                 a trespasser                     and           prevent                    him        from             coming               onto          Town            property              to perform                   any
                                                 work       for         Mr.           Ford            in     the           Highway                  Department                       or     operate               any         Town          machinery
                                                 or    vehicles.                 (Exhibit                  C,         at    p.1)         (boldface                  in original).


                                      6.         Mr.       Trask            continued                       to        come             to     work            and          I received                no       further           correspondence


                 from       Sheriff             Whitney               in     response                     to my             July         3, 2020                  email.           Accordingly,                      I sent          one      last      email


                 request        to        Sheriff           Whitney                   seeking                    to        have         him            remove              Mr.       Trask            from           Town             property               as      a


                 trespasser              (Exhibit               D).


                                      7.         To       date        I have               received                   no     further               reply           from          Sheriff        Whitney.                      I have         also       never


                 received           any         correspondence                             or        reply            from            County             Administrator                         Knapp.                Mr.        Trask         continues



                 to   come          to        work        for         Mr.        Ford            at       the         Town              Highway                    Department,                      and        the       Allegany                Sheriff's


                 Department                   has      done           nothing                   to    remove                  him           as      a non-employee                             of     the      Town             per        the        Town's



                 repeated           requests.


                                         8.      On July              2, 2020,                  attorney                   Paul         Leclair,              who          represents                the      Town             with        respect            to a


                 matter       involving                   Mr.         Ford's               employment,                            sent        Mr.           Ford's          attorney,                Seth         Pullen,             an    email            with



                 an      attached             letter      and         copy            of     the          Court's                 Decision                  and         Order        in     this       matter            (Exhibit                E,     at    pp.



                 3-8).        In      his        letter         Mr.         Leclair                  explained                     the        import               of      the      Court's               Decision               and         Order            and


                 requested               that      Mr.      Ford            take           steps            to        prevent               Mr.        Trask             from        coming                onto         Town           property               and



                 performing                   any         work             for        the            Highway                      Department                        or      operating                  any         Town               machinery                   or


                 vehicles.           (Exhibit               E,        at pp.          4-8).




                                                                                                                                             3




                                                                                                            4 of 9
FILED: MONROE COUNTY CLERK 07/31/2020 01:16 PM                                                                                                                                                              INDEX NO. E2020001926
NYSCEF DOC. NO. 27Case 1:20-cv-01111-UNA Document 1-5 Filed 08/19/20 Page 5 of 9NYSCEF: 07/31/2020
                                                                     RECEIVED




                                        9.         In     his         July         6,     2020,            response,                on        which           I was           copied,           Mr.          Pullen            stated         that:        "I


                 have       informed                     Mr.      Ford             of     the        order's              import,              and        he        will      carry          out'its            requirements                        to   the


                                                                                                                                                                                                                                   equipment."
                 extent       of        his        authority,                 by        not         allowing              Mr.          Trask            access              to      Town           property               or


                 (Exhibit           E,        at     p.2)        (emphasis                     supplied).


                                         10.       I replied                 to     Mr.         Pullen            at     4:17         PM           on     July         6,    2020,           and          informed                 him       that        Mr.


                 Ford       had         allowed                Mr.      Trask             to drive            the        Town's               truck         that       very         day      and         that     there            was       a picture


                 of   Mr.      Trask's                   car     at the            Highway                   Department                       at     3:26        PM         (Exhibit                E,     at     p.1).            I have           never


                 received           any        further               response                 from          Mr.        Pullen.


                                         11.       On          July          15,        2020,          Mr.         Ford          submitted                   a Town                 of      Alma            Highway                  Department


                 payroll           in        which              he      certified                   that      Mr.         Trask               worked                79.7         hours          for         him          at     the        Highway


                 Department                    for        the         period             July         2 -         July        15,        2020           (Exhibit                 F).         The          certification                    statement


                 signed        by        Mr.             Ford         states:            "I     certify            that       I have               read        the         foregoing                payroll,              and         that      I have


                 supervision                  ofthe            persons                 named           therein,              that      such          persons                have         actually           performed                    the proper


                 duties        of        the         positions                     and          employments                         indicated                  and           that         those           persons               described                  as


                 'laborers'
                                         are         employed                      at     ordinary                unskilled                  labor          only,          and       that      the        payroll              is correct                and


                                               payment."
                 approvedfor                                                  (Exhibit                F).         Thus,          Mr.          Pullen's             representation                     that      Mr.       Ford           would           not


                 permit       Mr.            Trask          access            to Town                 property               or equipment                      was          clearly          not         accurate.


                                         12.       By       letter           dated            July         6, 2020,            Respondent                      Local             1580's        attorney,                 Michael              Harren,


                 advised           Sheriff               Whitney                  to     ignore             the     Town's               request              to      have          Mr.      Trask           removed                 from           Town



                 property               as     a        trespasser                     (Exhibit              G).             Mr.         Harren                took          this         position              despite              the      Court's


                 agreement                in       its     Decision                     and     Order             with        Arbitrator                  Selchick's                   conclusion                 that         Mr.       Trask           had


                 been       lawfully                 terminated                    by         the     Town             per      the          collective              bargaining                agreement                      on     January              25,


                 2019.        This            conclusion                     was         an integral               part       of      the       Court's             confirmation                    of the          arbitration                award.




                                                                                                                                         4




                                                                                                            5 of 9
FILED: MONROE COUNTY CLERK 07/31/2020 01:16 PM                                                                                                                                                         INDEX NO. E2020001926
NYSCEF DOC. NO. 27Case 1:20-cv-01111-UNA Document 1-5 Filed 08/19/20 Page 6 of 9NYSCEF: 07/31/2020
                                                                     RECEIVED




                                             13. The            standsd                under          CPLR              5104          for     finding           an individual                    to be in civil               contempt                 is


                 that     the        party           or person                  otherwise              required               to obey           a court's               order          "refuses           or willfully                  neglects


                                      it."
                 to     obey                        The        standard                for     criminal                contempt               under          Judiciary                Law          §750         is that           the    alleged


                 contemnor                    knowingly,                        willfully,             and        contumaciously                           violated                a clear          and         unequivocal                    court


                 mandate.


                                             14.     In      its      Decision                 and      Order,             the         Court             stated         that        "The         Agreement                   between                 the


                 Union          and            the        Town             makes             clear      that           arbitration                  is not        an     available                 remedy           to       an     employee


                 terminated                   during               his      period            of probation.                      As     Mr.         Trask         was          hired        on     December                   7, 2018            and


                fired       on January                       25,          2019,        he was          employed                  less        than        60 days.              Accordingly,                  Mr.       Trask            was      not,


                                                                                                                                 arbitration."
                 under          the        terms            of the Agreement,                          entitled            to                                     (Decision                and     Order,          at p. 3 of             4).


                                             15.     The        Court             also       recognized                 the      Town's              strong         concerns                with       Mr.        Trask           continuing


                 to come              to      work           for          Mr.     Ford,         observing                 that        "The        Town,           mindful              of possible               liability          from             Mr.


                 Trask's             continued                  disregard                  of the       Arbitrator's                    Opinion             and        Award,            filed       the        instant       proceeding

                                                                                                                                                                                                   Award."
                 pursuant               to      Article               75 seeking                    Court         confirmation                      of    the      Opinion              and                               (Decision                  and


                 Order          at      p.         3 of        4).          As      a matter                of    fact,         the         Town's           concerns                 have         become             a reality,                most



                 recently             by       advent                of     Mr.        Trask          causing             property             damage              to     a Town              resident's              property                while


                                             a Town                vehicle             sanctioned                        Mr.      Ford.             (Exhibit             H     -     insurance             claim           and          demands
                 operating                                                                                       by


                 by     the      Town                that      Messrs.                 Trask          and        Ford       indemnify                    it for     the        property             damage               caused           by         Mr.


                 Trask         while               illegally              working             for     Mr.        Ford).


                                             16.      While               the     denial         of    the        Town's               petition            to     confirm              Arbitrator                Selchick's               Award


                 would           not          necessarily                       have         decided             the      issue         of     whether              Mr.            Trask         was       or      was        not        a Town


                 employee                    after        January                25,     2019,          this       Court's              confirmation                    of     that        award          and      agreement                    in     its




                                                                                                                                       5




                                                                                                            6 of 9
FILED: MONROE COUNTY CLERK 07/31/2020 01:16 PM                                                                                                                                                          INDEX NO. E2020001926
NYSCEF DOC. NO. 27Case 1:20-cv-01111-UNA Document 1-5 Filed 08/19/20 Page 7 of 9NYSCEF: 07/31/2020
                                                                     RECEIVED




                 Decision           and         Order          that          Mr.       Trask           was        fired      on          January            25,      2019,            confirmed               that    that          Mr.       Trask


                 was     definitely               not        a Town                employee                  after       January               25,      2019.


                                                                                                                                                                  75'
                                        17.      In     the     context                 of      the        Town's           CPLR                Article                        proceeding               to    confirm               Arbitrator


                 Selchick's              Award,               the         only         relief         that       the      Court            could          grant           was         a confirmation                      of     the        Award.


                 Once          granted,          the        confirmed                   Award               became          legally              enforceable;                     or so the             Town         thought.


                                        18.      The         fact         that       the        Court         confirmed                   the         Arbitrator's                   Award           finding          that        Mr.         Trask


                 was      lawfully               terminated                       under              the      collective                  bargaining                 agreement                     has       the      legal            effect         of



                 mandating                that         Mr.          Trask              no       longer           come           to        work           for      the           Town,             and        gave         the     Town              the


                 concomitant                   legal        right          to have            him          removed           from               Town           property               by    the     Sheriff.


                                        19.      Despite                 this,      Mr.         Trask            has      knowingly,                     willfully               and        contumaciously                        refused             to



                 comply           with         the      Award               upholding                  the     Town's             termination                     of his          employment.


                                      20.        Mr.         Ford,               who         was           advised          by           his     attorney                 of     the        meaning             of        the     confirmed



                 Award,            has         knowingly,                         willfully                and       centumaciously                             refused                to        comply            with         sthe         Award


                 confirmed                by         this      Court               and        has          continuously                        employed               Mr.             Trask         himself           at        the         Town's



                 Highway            Department.


                                      21.        Local              1580           has          utterly           flouted            the          results            of        the       grievance              procedure                    that      it


                 negotiated               into         the      Agreement                        and         has,        through                its     gross         inaction,                  knowingly,                 willfully               and



                 contumaciously                        refused              to comply                  with        the    Award                 confirmed                 by      this      Court.


                                      22.        Sheriff             Whitney,                   an     officer           sworn            to     uphold           the           law        and     who        told        the     Town              that


                 he     could       do        nothing               to     enforce              the        Award          until           it was          confirmed                    by     a court,          has        thrice           refused


                 the     Town's               requests              to      remove               Mr.         Trask         as     a trespasser                     when               Mr.        Ford        continued                 to    permit


                 him      to     work          for      him         every           day         at the        Highway                    Department                  after            being        provided               with         a copy         of


                 this    Court's              Decision               and         Order           confirming                 the      Award.




                                                                                                                                     6




                                                                                                           7 of 9
FILED: MONROE COUNTY CLERK 07/31/2020 01:16 PM                                                                                                                                                                        INDEX NO. E2020001926
NYSCEF DOC. NO. 27Case 1:20-cv-01111-UNA Document 1-5 Filed 08/19/20 Page 8 of 9NYSCEF: 07/31/2020
                                                                     RECEIVED




                                        23.     Judiciary                     Law           §753          (A)(1)           provides:


                                        A. A court                     of record                  has power                   to punish,                by fine            and           imprisonment,                              or     either,
                                        a neglect                 or      violation                    of duty,          or     other             misconduct,                  by which                     a right               or     remedy
                                        of a party                     to a civil                action          or     special             proceeding,                    pending                    in     the           court         may             be

                                        defeated,                 impaired,                      impeded,               or prejudiced,                          in any         of the following                               cases:


                                        L      An          attorney,                  counsellor,                      clerk,         sheriff,              coroner,                 or     other                  person,                 in       any
                                        manner               duly            selected               or    appointed                   to perform                     a judicial             or        ministerial                        service,
                                     for        a misbehavior                               in      his     office            or     trust,           or for          a wilful             neglect                    or     violation                   of
                                        duty          therein;                 or for              disobedience                       to       a lawful                mandate                  of         the        court,             or     of        a
                                     judge                 thereof                   or     of      an      officer                authorized                   to     perform               the            duties                of      such            a
                                     judge.


                                        24.     Sheriff                 Whitney's                      refusal           to     do       his        duty        and       enforce                the        trespass                   laws         constitutes


                 a    knowing,                willful                  and       contumacious                           refusal                to     comply               with           the         Award                   confirmed                       by        this


                 Court.             Similarly,                    it     is     submitted                   that          County                    Administrator                        Knapp's                      condonation,                            through



                 inaction,           of     Sheriff               Whitney's                       refusal          to     do        his        duty        to    enforce             the         trespass                   law          also       constitutes


                 a knowing,                 willful              and         contumacious                        refusal             to comply                   with         the        Award                confirmed                       by     this          Court


                 that      it attributable                   to Allegany                          County              directly.


                                        25.     The          Town               is,       and          continues              to     be,        harmed               by       Mr.        Trask's                 conduct                 and        the        refusal


                 of     the      Union         and           other            individuals                   to     take            any      steps          to    abide          by        the         Award                  that        was         confirmed



                 by      this     Court.


                                        26.     There                  is at this                point      literally               no      other          way          for     the       Town                   to    realize                the        benefit           of


                 Arbitrator               Selchick's                     Award,                   as     confirmed                   by        this        Court,             except             to        have             the        Court              grant          the


                 Town's             motion                 for         contempt                    and      grant             the        relief         requested                   in     its        Notice                 of        Motion.                     If    the


                 Court           does         not          grant              this         motion              and         the           relief         requested                   then             Brian                 Trask,             Daniel               Ford,


                 Respondent                   Local              1580,           Sheriff               Ricky           Whitney                  and        Allegany                 County                  will           continue                 to     make           an


                 utter          mockery               of         the         contractually                       agreed              arbitration                     process,             the          Town's                     legal         rights,                 and,


                 perhaps           most         significantly,                            this      Court's             authority                   to render             a binding                   and          enforceable                      Order.




                                                                                                                                           7




                                                                                                            8 of 9
FILED: MONROE COUNTY CLERK 07/31/2020 01:16 PM                                                          INDEX NO. E2020001926
NYSCEF DOC. NO. 27Case 1:20-cv-01111-UNA Document 1-5 Filed 08/19/20 Page 9 of 9NYSCEF: 07/31/2020
                                                                     RECEIVED




                                                                   s/Edward      A.    Trevvett


                                                                              Edward       A.     Trevvett,   Esq.


                Sworn         to before       me this
                31st
                        day    of   July,     2020.




                              hTotary       Publi


                                KAREN M. TROST
                       Notary Public, State of New York
                         Qualified   in Monroe
                                                County
                                No. 01TR4676206
                   My Commission    Expires August 31,




                                                          9 of 9
